DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 January 2022 has been entered.
 
Claims 1-15 and 17 are as currently amended, claims 16 and 18-20 are as previously presented and claim 21 is new.  In summary, claims 1-21 are pending in the application.

The amendment of claims 6, 8-10 and 14 has cured the basis for the objection to the claims, thus, the objection to claims 6, 8-10 and 14 is hereby withdrawn.

Claim Objections
Claim 12 is objected to because of the following informalities:  In line 11 of the claim, the word point in the added limitation should be the plural.  Appropriate correction is required.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of 

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Arpa et al. (U. S. Patent Application Publication 2003/0085992 A2, already of record, hereafter ‘992) and in view of Brown et el. (U. S. Patent 6,665,342 B1, hereafter ‘342).

Regarding claim 1 (Currently Amended), Arpa teaches an image processing apparatus (‘992; fig. 2; ¶ 0028-0029) responsive to successive groups of images of an object (‘992; fig. 1; ¶ 0028-0029; the video signal from each camera (elements 108, 110, 112, 114) is multiplexed together in MUX 202 to form a single video stream, thus reducing the required physical cable runs and is received by the frame capture circuit 204 and temporarily stored, a time buffering operation, allowing frame splitter 206 to demultiplex the single stream of the combined video from the four cameras into four individual video streams yielding four successive groups of images of an object), each image group (‘992; fig. 1; ¶ 0028-0029; the video signal from each camera (elements 108, 110, 112, 114) is multiplexed together in MUX 202 thus reducing physical cable runs, one cable instead of four is less expensive for both materials and installation labor) and is received by the frame capture circuit where the combined video data is temporarily stored, providing time buffering and allowing frame splitter 206 to asynchronously demultiplex the single stream of the video from the four cameras into four individual streams yielding four successive groups of image data of an object) captured at a respective time by two or more spaced apart image capturing devices (‘992; figs. 1, 6 and 7, elements 718 and 720; ¶ 0027-a respective time, and indeed within a same respective time window assuming that the four cameras have the same image frame rate), and to depth information measured at each respective time indicating a three-dimensional location of the object relative to at least one distance measuring device (‘992; figs. 1 and 2; ¶ 0041-0043; ¶ 0045; The 3D module 420 performs depth and shape recovery relative to one or more of the four cameras which are spaced apart at known fixed locations and orientations), the image processing apparatus (‘992; fig. 2; ¶ 0028-0029) comprising: a frame selecting unit (‘992; fig. 2, element 120, view selector unit; ¶ 0029; The view of the model that is to be rendered is identified by the view selector 120) configured to select a set of the successive image groups (‘992; figs. 2 and 3; ¶ 0029; The frame splitter 206 is used to demux the video streams to select a set of the four successive image groups generated by the four respective, spaced apart, cameras imaging the scene and the view selector 120 selects a particular time sequential set of successive image groups for a determined time range of interest in which to apply the particular image processing; fig. 3, element 304, select view; ¶ 0031; At step 304, the user selects a view of the scene and that view information is coupled to step 306 where the model is generated that depicts the model as viewed from the location selected in the view selection step 304; ¶ 0059; In the foregoing embodiments of the invention, the view selector was described as being manipulated by a user to select a view of the scene. However, the view selector may be automated. For example, when motion is detected in the scene (or a particular type of motion is detected), the view selector may automatically select a view that best displays the region of the scene containing the motion. Those skilled in the art will understand that many other criteria can be used to automate view selection); 

selected set of the successive image groups (‘992; figs. 2 and 3; ¶ 0029; The frame splitter 206 is used to demux the video streams to select a set of the four successive image groups generated by the four respective, spaced apart, cameras imaging the scene and the view selector 120 selects a particular time sequential set of successive image groups for a determined time range of interest in which to apply the particular image processing; fig. 3, element 304, select view; ¶ 0031; At step 304, the user selects a view of the scene and that view information is coupled to step 306 where the model is generated that depicts the model as viewed from the location selected in the view selection step 304; ¶ 0059; In the foregoing embodiments of the invention, the view selector was described as being manipulated by a user to select a view of the scene. However, the view selector may be automated. For example, when motion is detected in the scene (or a particular type of motion is detected), from images captured at the [[same]] respective time of the selected image group by the two or more spaced apart image capturing devices (‘992; figs. 2 and 3; ¶ 0029; The frame splitter 206 is used to demux the video streams to select a set of the four successive image groups generated by the four respective, spaced apart, cameras imaging the scene and the view selector 120 selects a particular time sequential set of successive image groups for a determined time range of interest in which to apply the particular image processing; fig. 3, element 304, select view; ¶ 0031; At step 304, the user selects a view of the scene and that view information is coupled to step 306 where the model is generated that depicts the model as viewed from the location selected in the view selection step 304; ¶ 0059; In of the selected set of the successive image groups (‘992; figs. 2 and 3; ¶ 0029; The frame splitter 206 is used to demux the video streams to select a set of the four successive image groups generated by the four respective, spaced apart, cameras imaging the scene and the view selector 120 selects a particular time sequential set of successive image groups for a determined time range of interest in which to apply the particular image processing; fig. 3, element 304, select view; ¶ 0031; At step 304, the user selects a view of the scene and that view information is coupled to step 306 where the model is generated that depicts the model as viewed from the location selected in the view selection step 304; ¶ 0059; In the foregoing embodiments of the invention, the view selector was described frame selecting unit selects the set of the successive image groups used to generate the stroboscopic image according to a moving speed of the object.
Brown, working in the same field of endeavor, however, teaches, wherein the frame selecting unit selects the set of the successive image groups used to generate the stroboscopic image according to a moving speed of the object (‘342; figs 2 and 3; col. 4, ln. 44 through col. 5, ln. 11; The digital video stream 140 enters the pipeline 310 two sampled images at a time, starting with frames t1 315B and t2 315A. The sampled order is typically a fixed time interval δ such that, ti+1 = ti + δ, where i is an integer, t1 is the start frame. However, the sampling could be variable, i.e., δ could change over time. This change could depend on the relevant motion. For example, the next sample could be determined based on the distance traveled by the object or the position of the object relative to some other object in the sequence - according to a moving speed of the object) for the benefit of producing an encapsulated or summarized visual depiction of the movement of an object that occurred over a particular selected time interval.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Brown for implementing a stroboscopic image rendering technique responsive to or according to a moving speed of the object with the image processing apparatus capable of stroboscopic image generation as taught by Arpa for the benefit of producing an encapsulated or summarized visual depiction of the movement of an object that occurred over a particular selected time interval.

In regard to claim 2 (Currently Amended), Arpa and Brown teach the image processing [[device]] apparatus according to claim 1 and further teach wherein the frame selecting unit (‘992; fig. 2, element 120, view selector unit; ¶ 0029; The view of the model that is to be rendered is identified by the view selector 120) is configured to select image groups (‘992; fig. 2, element 120, view selector unit; ¶ 0029; The view of the model that is to be rendered is identified by the view selector 120), for use by the model generating unit (‘992; fig. 2, element 210, 3D model generator; ¶ 0028) to generate respective 3D models for inclusion in the stroboscopic image which do not interfere by any overlapping with each other in a 3-dimensional space (‘992; ¶ 0030; By using a common coordinate system from the 3D model, multiple, non-overlapping portions of the video imagery from the cameras - do not interfere with each other - can be aligned to the model) (‘342; fig. 6a and 6b; col. 8, ln. 26-67; In the digital case, we can create a 

Regarding claim 3 (Currently Amended), Arpa and Brown teach the image processing [[device]] apparatus according to claim 1 and further teach wherein the frame selecting unit (‘992; fig. 2, element 120, view selector unit; ¶ 0029; The view of the model that is to be rendered is identified by the view selector 120) is configured to detect a degree of interference, being information indicating a degree of overlapping in a 3-dimensional space between a 3D model generated on the basis of a plurality of predetermined viewpoint images and a 3D model generated on the basis of a plurality of other viewpoint images (‘992; ¶ 0030; ¶ 0041; By using a common coordinate system from the 3D model, multiple, non-overlapping portions of the video imagery from the cameras – the degree of overlap is determined and overlapping portions are not used – non-overlapping portions can/are be aligned to the model).

In regard to claim 4 (Currently Amended), Arpa and Brown teach the image processing [[device]] apparatus according to claim 1 and further teach the apparatus as further comprising: a determining unit (‘992; fig. 3, element 310, moving object detection) configured to determine presence of movement of the object according to a change in the position of the object (‘992; fig. 4; ¶ 0036; ¶ 0042-0043), wherein the composition unit (‘992; fig. 2, element 208; ¶ 0028; image rendering processor) is configured to generate the stroboscopic image in a case where the determining unit determines that movement of the object is present (‘992; fig. 7; ¶ 0045-0046; movement of the object, the trailing shadow 708 may be used to show prior positions of the moving object as it moves through the scene), and wherein the determining unit (‘992; fig. 3, 

Regarding claim 5 (Currently Amended), Arpa and Brown teach the image processing [[device]] apparatus according to claim 1 and further teach the apparatus as further comprising: a display control unit (‘992; fig. 2, element 208) configured to display the stroboscopic image (‘992; fig. 7; ¶ 0045-0046; movement of the object, the trailing shadow 708 may be used to show prior positions of the moving object as it moves through the scene) on a display device (‘992; fig. 2, element 118), wherein the display control unit (‘992; fig. 2, element 208) displays the stroboscopic image generated by arranging display positions of the 3D models at different positions from original positions in a case where an amount of change in the position of the object is equal to or smaller than a predetermined value (‘992; fig. 7; ¶ 0045-0046; movement of the object, the trailing shadow 708 may be used to show prior positions of the moving object as it moves through the scene) (‘342; col. 8, ln. 51-67; change in position is small (threshold implied) over the time interval of the selected set of the successive image groups), and wherein the display control unit is implemented via at least one processor (‘992; figs. 2 and 3, image processor 116; ¶ 0026; ¶ 0028).

In regard to claim 6 (Currently Amended), Arpa and Brown teach the image processing apparatus according to claim 1 and further teach the apparatus as further comprising a set of devices providing: two or more image capturing devices (‘992; figs. 1, 6 and 7, elements 718 and 720; ¶ 0027-0029; 4 cameras spaced apart at known fixed locations), arranged so that the successive images comprise groups of images captured from different respective image capture 

Regarding claim 7 (Currently Amended), Arpa and Brown teach the image processing apparatus according to claim 6 and further teach-4-Patent Application No. 16/970,506 in which the two or more image capturing devices are arranged to capture images in synchronism with one another (‘992; figs. 1, 6 and 7, elements 718 and 720; ¶ 0027-0029; the four cameras spaced apart at known fixed locations are synchronized to the single video data stream generated by multiplexer 202).

In regard to claim 8 (Currently Amended), Arpa and Brown teach the image processing apparatus according to claim 6 and further teach the apparatus as comprising a frame synchronising unit to detect a synchronisation shift between the images of a group (‘992; fig. 2, element 202, multiplexer, multiplexes (muxes) together the image streams from each camera, thus providing synchronization of all the streams to the common clock of the combined output of the multiplexer; ¶ 0028).

Regarding claim 9 (Currently Amended), Arpa and Brown teach the image processing apparatus according to claim 1 and further teach in which the model generating unit (‘992; fig. 2, element 210, 3D model generator; ¶ 0028) is configured to detect the intersection of visual hulls corresponding to respective images of a group of images (‘922; ¶ 0041; second technique aligns the video frames to a spherical image mosaic that itself has been aligned to the 3D model).

In regard to claim 10 (Currently Amended), Arpa and Brown teach the image processing apparatus according to claim 1 and further teach in which the model generating unit (‘992; fig. 2, element 210, 3D model generator; ¶ 0028) is configured to generate a mesh representing the object (‘922; ¶ 0029; wire frame computer model - mesh) and to perform texture mapping on the generated mesh (‘992; ¶ 0044-0045; from the shape and depth of the foreground object, three-dimensional models are generated and textures are mapped onto them).

Regarding clam 11 (Currently Amended), Arpa teaches an image processing method (‘992; fig. 2; Abstract) comprising: receiving successive groups of images of an object (‘992; fig. 1; ¶ 0028-0029; the video signal from each camera (elements 108, 110, 112, 114), each image group (‘992; fig. 1; ¶ 0028-0029; the video signal from each camera (elements 108, 110, 112, 114) is multiplexed together in MUX 202 to form a single video stream, thus reducing the required physical cable runs and is received by the frame capture circuit 204 and temporarily stored, a time buffering operation, allowing frame splitter 206 to demultiplex the single stream of the combined video from the four cameras into four individual video streams yielding four successive groups of images of an object) captured at a respective time by two or more spaced apart image capturing devices (‘992; figs. 1, 6 and 7, elements 718 and 720; ¶ 0027-0029; four cameras spaced apart at known fixed locations and orientations capture video images at a respective time, and indeed within a same respective time window assuming that the four cameras have the same image frame rate), and depth information measured at each respective time indicating a three-dimensional location of the object relative to at least one distance measuring device (‘992; figs. 1 and 2; ¶ 0041-0043; ¶ 0045; The 3D module 420 performs depth selected set of the successive image groups (‘992; figs. 2 and 3; ¶ 0029; The frame splitter 206 is used to demux the video streams to select a set of the four successive image groups generated by the four respective, spaced apart, cameras imaging the scene and the view selector 120 selects a particular time sequential set of successive image groups for a determined time range of interest in which to apply the particular image processing; fig. 3, element 304, select view; ¶ 0031; At step 304, the user selects a view of the scene and that view respective time of the selected image group by the two or more spaced apart image capturing devices (‘992; figs. 2 and 3; ¶ 0029; The frame splitter 206 is used to demux the video streams to select a set of the four successive image groups generated by the four respective, spaced apart, cameras imaging the scene and the view selector 120 selects a particular time sequential set of successive image groups for a determined time range of interest in which to apply the particular image processing; fig. 3, element 304, select view; ¶ 0031; At step 304, the user selects a view of the scene and that view information is coupled to step 306 where the model is generated that depicts the model as viewed from the location selected in the view selection step 304; ¶ 0059; In the foregoing embodiments of the invention, the view selector was described as being manipulated by a user to select a view of the scene. However, the view selector may be automated. For example, when motion is detected in the scene (or a particular type of motion is detected) and from the depth information (‘992; figs. 1 and 2; ¶ 0041-0043; ¶ 0045; The 3D module 420 performs depth and shape recovery relative to one or more of the four cameras which are spaced apart at known fixed locations and orientations); mapping a texture to the generated three dimensional model (‘992; ¶ 0044-0045; from the shape and depth of the foreground object, three-dimensional models are generated and textures are mapped onto them); and generating a stroboscopic image (‘992; fig. 7; ¶ 0045-0046; movement of the object, the trailing shadow 708 may be used to show prior positions of the moving object as it moves of the selected set of the successive image groups (‘992; figs. 2 and 3; ¶ 0029; The frame splitter 206 is used to demux the video streams to select a set of the four successive image groups generated by the four respective, spaced apart, cameras imaging the scene and the view selector 120 selects a particular time sequential set of successive image groups for a determined time range of interest in which to apply the particular image processing; fig. 3, element 304, select view; ¶ 0031; At step 304, the user selects a view of the scene and that view information is coupled to step 306 where the model is generated that depicts the model as viewed from the location selected in the view selection step 304; ¶ 0059; In the foregoing embodiments of the invention, the view selector was described as being manipulated by a user to select a view of the scene. However, the view selector may be automated. For example, when motion is detected in the scene (or a particular type of motion is detected) on a predetermined background (‘992; fig. 8; ¶ 0047; The walls and floors of the rendered image are textured from the video that is produced by the cameras such that the synthetic view is as accurate as an actual camera view of the scene), but does not teach wherein the set of the successive image groups used to generate the stroboscopic image is [[generated]] selected according to a moving speed of the object.
Brown, working in the same field of endeavor, however, teaches, wherein the set of the successive image groups used to generate the stroboscopic image is [[generated]] selected according to a moving speed of the object (‘342; figs 2 and 3; col. 4, ln. 44 through col. 5, ln. 11; The digital video stream 140 enters the pipeline 310 two sampled images at a time, starting with 1 315B and t2 315A. The sampled order is typically a fixed time interval δ such that, ti+1 = ti + δ, where i is an integer, t1 is the start frame. However, the sampling could be variable, i.e., δ could change over time. This change could depend on the relevant motion. For example, the next sample could be determined based on the distance traveled by the object or the position of the object relative to some other object in the sequence - according to a moving speed of the object) for the benefit of producing an encapsulated or summarized visual depiction of the movement of an object that occurred over a particular selected time interval.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Brown for implementing a stroboscopic image rendering technique responsive to or according to a moving speed of the object with the image processing apparatus capable of stroboscopic image generation as taught by Arpa for the benefit of producing an encapsulated or summarized visual depiction of the movement of an object that occurred over a particular selected time interval.

In regard to claim 12 (Currently Amended), Arpa teaches an image processing device (‘992; fig. 2; ¶ 0028-0029) comprising: an acquisition unit (‘992; fig. 2, elements 108, 110, 112, 114 and 202) configured to acquire a plurality of viewpoint images (‘992; fig. 2, elements 108, 110, 112, 114 and 202) obtained by capturing a subject at a first time point (‘992; fig. 11A; element 1116; ¶ 0057), a plurality of viewpoint images obtained by capturing the subject at a second time point (‘992; fig. 11A; elements 1116-1120; ¶ 0057), and a plurality of viewpoint images obtained by capturing the subject at a third time point (‘992; figs. 11A-11C; elements 1116-1120; ¶ 0057); and an image generating unit (‘992; elements 116, 118, 120 and 200) configured to generate a composition 3D model including 3D models of the subject at respective time points (‘992; fig. 3; selected from [[of]] the first to third time points on the basis of subject positions of the respective time points (‘992; fig. 11A; elements 1116-1120; ¶ 0057) and wherein the acquisition unit and the image generating unit are each implemented via at least one processor (‘992; figs. 2 and 3, image processor 116; ¶ 0026; ¶ 0028), but does not teach wherein the at least two time point used to generate the composition 3D model are selected according to a moving speed of the subject.
Brown, working in the same field of endeavor, however, teaches, wherein the at least two time point used to generate the composition 3D model are selected according to a moving speed of the subject (‘342; figs 2 and 3; col. 4, ln. 44 through col. 5, ln. 11; The digital video stream 140 enters the pipeline 310 two sampled images at a time, starting with frames t1 315B and t2 315A. The sampled order is typically a fixed time interval δ such that, ti+1 = ti + δ, where i is an integer, t1 is the start frame. However, the sampling could be variable, i.e., δ could change over time. This change could depend on the relevant motion. For example, the next sample could be determined based on the distance traveled by the object or the position of the object relative to some other object in the sequence - at least two time points are used to generate the composition 3D model, selected or determined according to a moving speed of the subject) for the benefit of producing an encapsulated or summarized visual depiction of the movement of an object that occurred over a particular selected time interval.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Brown for implementing a stroboscopic image rendering technique responsive to or according to a moving speed of the object with the image 

Regarding claim 13 (Currently Amended), Arpa teaches an image processing apparatus (‘992; fig. 2; ¶ 0028-0029) responsive to successive captured images of an object (‘992; fig. 1; ¶ 0028-0029; the video signal from each camera (elements 109, 110, 112, 114) is multiplexed together in MUX 202 to form a single video stream, thus reducing the required physical cable runs and is received by the frame capture circuit 204 and temporarily stored, a time buffering operation, allowing frame splitter 206 to demultiplex the single stream of the combined video from the four cameras into four individual video streams yielding four successive groups of images of an object) and to depth information (‘992; figs. 1 and 2; ¶ 0041-0043; ¶ 0045; The 3D module 420 performs depth and shape recovery relative to one or more of the four cameras which are spaced apart at known fixed locations and orientations) indicating a three-dimensional location of the object relative to at least one distance measuring device (‘992; figs. 1 and 2; ¶ 0041-0043; ¶ 0045; The 3D module 420 performs depth and shape recovery relative to one or more of the four cameras which are spaced apart at known fixed locations and orientations), the image processing apparatus (‘992; fig. 2; ¶ 0028-0029) comprising: a frame selecting unit (‘992; fig. 2, element 120, view selector unit; ¶ 0029; The view of the model that is to be rendered is identified by the view selector 120) configured to select a set of the successive captured images (‘992; figs. 2 and 3; ¶ 0029; The frame splitter 206 is used to demux the video streams to select a set of the four successive image groups generated by the four respective, spaced apart, cameras imaging the scene and the view selector 120 selects a particular time sequential set of successive image the successive captured images (‘992; figs. 2 and 3; ¶ 0029; The frame splitter 206 is used to demux the video streams to select a set of the four successive image groups generated by the four respective, spaced apart, cameras imaging the scene and the view selector 120 selects a particular time sequential set of successive image groups for a determined time range of interest in which to the successive images of the object (‘992; figs. 2 and 3; ¶ 0029; The frame splitter 206 is used to demux the video streams to select a set of the four successive image groups generated by the four respective, spaced apart, cameras imaging the scene and the view selector 120 selects a particular time sequential set of successive image groups for a determined time range of interest in which to apply the particular image processing; fig. 3, element 304, select view; ¶ 0031; At step 304, the user selects a view of the scene and that view information is coupled to step 306 where the model is generated that depicts the model as viewed from the location selected in the view selection step 304; ¶ 0059; In the foregoing embodiments of the invention, the view selector was described as being manipulated by a user to select a view of the scene. However, the view selector may be automated. For example, when motion is detected in the scene (or a particular type of motion is detected), images of the object are arranged in order of distance of the object from the stroboscopic image viewpoint (‘992; figs. 11A-11C; ¶ 0055-0057), in which, for a pair of images of the object at different timepoints in which an earlier image of the object has a smaller distance from the stroboscopic image viewpoint than a later image of the object (‘992; fig. 11B; ¶ 0057), the earlier image of the object closer to the stroboscopic image viewpoint is displayed nearer the foreground than the later image of the object (‘992; fig. 11B; ¶ 0057) and wherein the frame selecting unit (‘992; fig. 2, frame selecting unit selects the set of the successive captured images used to generate the stroboscopic image according to a moving speed of the object.
Brown, working in the same field of endeavor, however, teaches, wherein the frame selecting unit selects the set of the successive captured images used to generate the stroboscopic image according to a moving speed of the object (‘342; figs 2 and 3; col. 4, ln. 44 through col. 5, ln. 11; The digital video stream 140 enters the pipeline 310 two sampled images at a time, starting with frames t1 315B and t2 315A. The sampled order is typically a fixed time interval δ such that, ti+1 = ti + δ, where i is an integer, t1 is the start frame. However, the sampling could be variable, i.e., δ could change over time. This change could depend on the relevant motion. For example, the next sample could be determined based on the distance traveled by the object or the position of the object relative to some other object in the sequence - according to a moving speed of the object) for the benefit of producing an encapsulated or summarized visual depiction of the movement of an object that occurred over a particular selected time interval.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Brown for implementing a stroboscopic image rendering technique responsive to or according to a moving speed of the object with the image processing apparatus capable of stroboscopic image generation as taught by Arpa for the benefit 

In regard to claim 14 (Currently Amended), Arpa and Brown teach the image processing apparatus according to claim 13 and further teach the apparatus as comprising a set of devices (‘992; fig. 2; ¶ 0028-0030) providing: two or more image capturing devices (‘992; fig. 2, camera elements 108, 110, 112, 114 and video processing element 202; ¶ 0028-0029), arranged so that the successive images comprise groups of images captured from different respective image capture viewpoints (‘992; figs. 1 and 6; ¶ 0027; The cameras 108, 110, 112, 114 are generally located to cover as much of the scene as possible and slightly overlap between the camera views to enable the model to align the various images with one another); and one or more distance measuring devices (‘992; figs. 1 and 2; ¶ 0041-0043; ¶ 0045; The 3D module 420 performs depth and shape recovery relative to one or more of the four cameras which are spaced apart at known fixed locations and orientations).


Claims 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Arpa et al. (U. S. Patent Application Publication 2003/0085992 A2, already of record, hereafter ‘992) as applied to claims 1-14 above, and in view of Jasinski et al. (U. S. Patent Application Publication 2012/0242853, hereafter ‘853), and further in view of Brown et el. (U. S. Patent 6,665,342 B1, hereafter ‘342) as applied to claims 1-14 above.



Regarding claim 15 (Currently Amended), Arpa teaches an image processing apparatus (‘992; fig. 2; ¶ 0028-0029) responsive to successive images providing representations of an object (‘992; fig. 1; ¶ 0028-0029; the video signal from each camera (elements 108, 110, 112, 114) is multiplexed together in MUX 202 to form a single video stream, thus reducing the required physical cable runs and is received by the frame capture circuit 204 and temporarily stored, a time buffering operation, allowing frame splitter 206 to demultiplex the single stream of the combined video from the four cameras into four individual video streams yielding four successive groups of images of an object) and to depth information indicating a three-dimensional location of the object relative to at least one distance measuring device (‘992; figs. 1 and 2; ¶ 0041-0043; ¶ 0045; The 3D module 420 performs depth and shape recovery relative to one or more of the four cameras which are spaced apart at known fixed locations and orientations), the image processing apparatus (‘992; fig. 2; ¶ 0028-0029) comprising: a frame selecting unit (‘992; fig. 2, element 120, view selector unit; ¶ 0029; The view of the model that is to be rendered is identified by the view selector 120) configured to select a set of the successive images (‘992; figs. 2 and 3; ¶ 0029; The frame splitter 206 is used to demux the video streams to select a set of the four successive image groups generated by the four respective, spaced apart, cameras imaging the scene and the view selector 120 selects a particular time sequential set of successive image groups for a determined time range of interest in which to apply the particular image processing; fig. 3, element 304, select view; ¶ 0031; At step 304, the user selects a view of the scene and that view information is coupled to step 306 where the model is generated that depicts the model as viewed from the location selected in the view selection step 304; ¶ 0059; In the foregoing embodiments of the invention, the view selector was described as being the successive images (‘992; figs. 2 and 3; ¶ 0029; The frame splitter 206 is used to demux the video streams to select a set of the four successive image groups generated by the four respective, spaced apart, cameras imaging the scene and the view selector 120 selects a particular time sequential set of successive image groups for a determined time range of interest in which to apply the particular image processing; fig. 3, element 304, select view; ¶ 0031; At step 304, the user selects a view of the scene and that view information is coupled to step 306 where the model is generated that depicts the model as viewed from the location selected in the view selection step 304; ¶ 0059; In the foregoing embodiments of the invention, the view selector was described as being manipulated by a user to select a view of the scene. However, the view selector may be automated. For example, when motion is detected in the scene (or a particular type of motion is detected), the view selector may automatically select a view that best displays the region of the scene containing the motion. Those skilled in the art will understand that many other criteria can , and wherein the frame selecting unit and the composition unit are each implementedReply to Final Office Action of November 3, 2021 via at least one processor, but does not teach wherein, when the three-dimensional locations of the object are closer than a threshold separation for at least a pair of images within the selected set of the successive images, the composition unit is configured to generate the stroboscopic image using display positions for at least some of the representations of the object for those images different from the display positions of the respective captured images, wherein the frame selecting unit selects the set of the successive captured images used to generate the stroboscopic image according to a moving speed of the object.
Jasinski, working in the same field of endeavor, however, teaches, wherein, when the three-dimensional locations of the object are closer than a threshold separation for at least a pair of images within the selected set of the successive images (‘853; fig. 10 B; Δx is the threshold separation and for at least frames 1-3, the object locations are closer that a threshold separation; ¶ 0117-0119), the composition unit is configured to generate the stroboscopic image using display positions for at least some of the representations of the object for those images different from the display positions of the respective captured images (‘853; fig. 10C; ¶ 0117-0120), and Brown, also working in the same field of endeavor teaches wherein the frame selecting unit selects the set of the successive image groups used to generate the stroboscopic image according to a moving speed of the object (‘342; figs 2 and 3; col. 4, ln. 44 through col. 5, ln. 11; The digital video stream 140 enters the pipeline 310 two sampled images at a time, starting with frames t1 315B and t2 315A. The sampled order is typically a fixed time interval δ such that, ti+1 = ti + δ, where i is an integer, t1 is the start frame. However, the sampling could be variable, i.e., δ could change over time. This change could depend on the relevant motion. For example, the next sample could be determined based on the distance traveled by the object or the position of the object relative to some other object in the sequence - according to a moving speed of the object) for the benefit of producing an encapsulated or summarized and uncluttered visual depiction of the movement of an object that occurred over a particular selected time interval.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Jasinski for maintaining displayed object separation and the teachings of Brown for implementing a stroboscopic image rendering technique responsive to or according to a moving speed of the object with the image processing apparatus capable of stroboscopic image generation as taught by Arpa for the benefit of producing an encapsulated or summarized and uncluttered visual depiction of the movement of an object that occurred over a particular selected time interval.

In regard to claim 16 (Previously Presented), Arpa, Jasinski and Brown teach the image processing apparatus according to claim 15 and further teach in which the composition unit (‘992; fig. 2, element 208; ¶ 0028; image rendering processor) is configured to generate the stroboscopic image using display positions for the representations of the object for those images along a predetermined display path (‘992; fig. 7; ¶ 0045-0046; movement of the object, the trailing shadow 708 may be used to show prior positions of the moving object as it moves through the scene).

Regarding claim 17 (Currently Amended), Arpa teaches an image processing apparatus (‘992; fig. 2; ¶ 0028-0029) responsive to successive images (‘992; fig. 1; ¶ 0028-0029; the video signal the successive images (‘992; figs. 2 and 3; ¶ 0029; The frame splitter 206 is used to demux the video streams to select a set of the four successive image groups generated by the four respective, spaced apart, cameras imaging the scene and the view selector 120 selects a particular time sequential set of successive image groups for a determined time range of interest in which to apply the particular image processing; fig. 3, element 304, select view; ¶ 0031; At step 304, the user selects a view of the scene and that view information is coupled to step 306 where the model is generated that depicts the model as viewed from the location selected in the view selection step 304; ¶ 0059; In the foregoing embodiments of the invention, the view selector was described as being manipulated by a user to select a view of the scene. However, the view selector may be automated. For example, when motion is detected in the scene (or a particular type of motion is detected), wherein the interference detecting unit (‘992; fig. 2, image processor 116; ¶ 0026; ¶ 0028; processor programmed to perform interference detection), the frame selecting unit (‘992; fig. 2, element 120, view selector unit; ¶ 0029; The view of the model that is to be rendered is identified by the view selector 120), and the composition unit (‘992; fig. 2, element 208; ¶ 0028; image rendering processor) are each implemented via at least one processor (‘992; figs. 2 and 3, image processor 116; ¶ 0026; ¶ 0028) but does not teach that the detected interference between representations of the object in the selected set of images is less than a threshold interference frame selecting unit selects the set of the successive captured images used to generate the stroboscopic image according to a moving speed of the object.
Jasinski, working in the same field of endeavor, however, teaches, that the detected interference between representations of the object in the selected set of images is less than a threshold interference (‘853; fig. 10 B; Δx is the threshold separation and for at least frames 1-3, the object locations are closer that a threshold interference; ¶ 0117-0119) and 
Brown, working in the same field of endeavor, however, teaches, wherein the frame selecting unit selects the set of the successive image groups used to generate the stroboscopic image according to a moving speed of the object (‘342; figs 2 and 3; col. 4, ln. 44 through col. 5, ln. 11; The digital video stream 140 enters the pipeline 310 two sampled images at a time, starting with frames t1 315B and t2 315A. The sampled order is typically a fixed time interval δ such that, ti+1 = ti + δ, where i is an integer, t1 is the start frame. However, the sampling could be variable, i.e., δ could change over time. This change could depend on the relevant motion. For example, the next sample could be determined based on the distance traveled by the object or the position of the object relative to some other object in the sequence - according to a moving speed of the object) for the benefit of producing an encapsulated or summarized visual depiction of the movement of an object that occurred over a particular selected time interval.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Jasinski for detecting interferences between representations of the object in the selected set of images being less than a threshold interference with the teachings of Brown for implementing a stroboscopic image rendering technique 

In regard to claim 18 (Previously Presented), Arpa, Jasinski and Brown teach the image processing apparatus according to claim 17 and further teach the apparatus as further comprising a model generator (‘992; fig. 2, element 210, 3D model generator; ¶ 0028) to generate a three-dimensional model of the object from the successive images (‘992; fig. 2, element 210, 3D model generator; ¶ 0044-0045; foreground objects are segmented and their depth and shapes recovered, enabling the modeling of these objects in three dimensions; moving objects are likewise modeled), and in which the interference detecting unit (‘992; fig. 2, image processor 116; ¶ 0026; ¶ 0028; processor programmed to perform interference detection) is configured to detect interference with respect to one or more bounding boxes surrounding the generated three-dimensional model (‘992; fig. 5, element 506; ¶ 0037; ¶ 0045; selection from the selected set of the successive sequential image groups to accomplish non-overlapping, zero interference image objects).

Regarding claim 19 (Previously Presented), Arpa, Jasinski and Brown teach the image processing apparatus according to claim 17 and further teach in which the 6ld interference represents an overlap of a predetermined proportion of the image area of the representations of the object (‘992; ¶ 0037-0041; normalizing captured images via a predetermined lookup table to 

In regard to claim 20 (Previously Presented), Arpa, Jasinski and Brown teach the image processing apparatus according to claim 17 and further teach the apparatus as further comprising a set of devices providing: two or more image capturing devices, arranged so that the successive images comprise groups of images captured from different respective image capture viewpoints (‘992; figs. 1, 6 and 7, elements 718 and 720; ¶ 0027-0029; four cameras spaced apart at known fixed locations and orientations capture video images at a respective time, and indeed within a same respective time window assuming that the four cameras have the same image frame rate); and one or more distance measuring devices (‘992; figs. 1 and 2; ¶ 0041-0043; ¶ 0045; The 3D module 420 performs depth and shape recovery relative to one or more of the four cameras which are spaced apart at known fixed locations and orientations).

Regarding claim 21 (New), Arpa, Jasinski and Brown teach the image processing apparatus according to claim 17 and further teach wherein the frame selecting unit (‘992; fig. 2, element 120, view selector unit; ¶ 0029; The view of the model that is to be rendered is identified by the view selector 120) configured to select a set of the successive image groups (‘992; figs. 2 and 3; ¶ 0029; The frame splitter 206 is used to demux the video streams to select a set of the four successive image groups generated by the four respective, spaced apart, cameras imaging the scene and the view selector 120 selects a particular time sequential set of successive image groups for a determined time range of interest in which to apply the particular image processing; fig. 3, element 304, select view; ¶ 0031; At step 304, the user selects a view of the scene and that 

Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the arguments apply to the amended claims and do not reflect the current combination of references and citations used in the current prior art rejection presented above.

The Applicant’s arguments filed 12 January 2022 are primarily based upon the amended claim features incorporated into independent claims 1, 11, 12, 13, 15 and 17.

The Examiner respectfully submits that, at the time Applicant argued against the references, Applicant was arguing against limitations that had not been previously claimed and thus, were not previously examined nor addressed in the previous office action and requests that Applicant look to the Office Action provided above wherein these newly added limitations and new claim 

Independent claims 1, 11, 12, 13, 15 and 17 are rejected as shown in the claim rejection section above and are argued as shown immediately above.

Dependent claims 2-10, 14, 16 and 18-21 are rejected for being dependent upon a rejected base claim and for the additional features that they add as shown in the claim rejection section above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edward Martello whose telephone number is (571) 270-1883.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613